t c memo united_states tax_court gerald l and joy m zeidler petitioners v commissioner of internal revenue respondent docket nos filed date gerald l and joy m zeidler pro_se james m klein for respondent memorandum opinion couvillion special_trial_judge these consolidated cases were heard pursuant to sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure respondent determined the following deficiencies in petitioners' federal income taxes additions to tax and penalties addition_to_tax penalty year deficiency sec_6651 sec_6662 dollar_figure dollar_figure dollar_figure big_number big_number big_number after concessions by respondent the issues for decision are whether petitioners are entitled to charitable_contribution deductions under sec_170 for each of the years in question for contributions to a local singing group whether petitioners are entitled to educational expense deductions under sec_162 for each of the years in question whether petitioners are precluded under sec_280a for each of the years in question from deduction of losses_incurred from rental properties in the event sec_280a is not applicable to petitioners' rental properties whether petitioners have substantiated certain expenses in the event sec_280a is not applicable to petitioners' rental properties at trial respondent conceded the addition_to_tax under sec_2 a for respondent at trial made several other concessions principally with respect to the substantiation of various expenses that were disallowed in the notices of deficiency those concessions are noted in the body of the opinion a rule computation will be necessary in these cases whether petitioners have established basis under sec_167 as to one of the rental properties for purposes of determining the allowable_depreciation deduction for each of the years at issue whether sec_280f precludes petitioners from claiming depreciation on a computer and peripheral equipment located in their home that was used in petitioners' trade_or_business activity and in petitioners' rental_activity whether petitioners are entitled to a deduction under sec_162 for travel_expenses attributable to petitioner joy m zeidler mrs zeidler who accompanied her husband petitioner gerald l zeidler mr zeidler on two business trips and whether petitioners are liable for the additions to tax under sec_6651 and penalties under sec_6662 some of the facts have been stipulated and those facts with the annexed exhibits are so found and are incorporated herein by reference petitioners husband and wife were legal residents of greendale wisconsin at the time their petitions were filed during the years at issue mr zeidler was employed as a production manager at ladish co inc ladish at cudahy wisconsin ladish was in the foundry business forging iron and steel products mr zeidler held college degrees in electrical and chemical engineering mrs zeidler was also employed at ladish during the years at issue until date as a stenographer she was classified by her employer as a steno iii having progressed from steno i and steno ii her work was entirely administrative and at some point in addition to her work as stenographer she became manager of the company store that stocked gifts and other paraphernalia bearing the ladish logo mrs zeidler's employment with ladish terminated in date after years_of_service she was terminated because of adverse business and economic conditions facing ladish for several years prior to ladish had been faced with such problems and had over the years laid off or terminated employees beginning with employees having less seniority on their federal_income_tax returns for and petitioners claimed charitable_contribution deductions of dollar_figure dollar_figure and dollar_figure respectively for contributions to an organization in greendale wisconsin known as the cantare chorale singers the organization the organization at one the charitable_contribution adjustments in the notices of deficiency were dollar_figure dollar_figure and dollar_figure respectively for and at trial the parties advised the court that the adjustments in the notices of deficiency involved other charities as well as the contributions to the cantare chorale singers but that the parties had reached a basis for settlement of the adjustments involving the other charities the deductions to the cantare chorale singers represented the only remaining issue for trial those amounts being dollar_figure dollar_figure and dollar_figure respectively for the years at issue the court further notes that in the stipulation of facts filed with the court the charitable_contribution adjustment relating to the cantare chorale singers continued time in the past had applied with the internal_revenue_service irs for recognition as a tax-exempt_organization under sec_501 however no determination was ever made by the irs that the organization was a qualified_organization under sec_501 the parties stipulated that the organization was not listed as a tax-exempt nonprofit organization on the u s department of treasury cumulative list of organizations pursuant to sec_501 the organization never pursued its application_for recognition as an organization exempt under sec_501 in the notices of deficiency respondent disallowed the contributions for the years at the time of trial the organization had been in existence approximately years it was made up of volunteer singers numbering approximately from greendale wisconsin and its environs who were interested in furthering the enjoyment of music in the community and who in general loved to sing the organization had two public performances each year one in the spring and one near christmas mrs zeidler was secretary of the organization and also served on its executive board having continued for is stated to be dollar_figure at trial counsel for respondent acknowledged that amount to be in error and that the correct amount was dollar_figure respondent agrees that the amounts at issue for the years were in fact paid_by petitioners and that disallowance of the deduction was based solely on respondent's determination that the organization was not an exempt charitable_organization under sec_501 served in those positions or years in her capacity as an officer mrs zeidler was familiar with the operational and financial aspects of the organization for all of the performances the organization sold tickets and proceeds were used to defray the expenses of putting on the performances any excess monies were carried over to assist in defraying the expenses of subsequent performances which included the purchase of music supplies robes tuxedos and dresses for the chorale performances financial records of the organization were submitted into evidence from five performances during the years in question for the five performances the organization had gross_receipts of dollar_figure and expenses of dollar_figure the expenses which were itemized do not indicate that the organization's funds were used for the benefit of any private individual and the court so finds the sources of funds to the organization were identified as ticket receipts patron money and door sales the distinctions between these categories of receipts were not explained at trial at no time during its existence did the organization's gross_receipts in any given year exceed dollar_figure with respect to this issue and all other issues in these cases certain general rules are applicable one of which is that respondent's determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that the determinations are in error rule a 290_us_111 moreover deductions are a matter of legislative grace and the taxpayer must be able to point to an applicable statute to show that a claimed deduction comes within its terms 319_us_590 sec_170 allows as a deduction subject_to the percentage limitations of sec_170 any charitable_contribution as defined in sec_170 sec_170 provides in part that the term charitable_contribution means a contribution to or for_the_use_of a corporation trust or community chest fund or foundation organized and operated exclusively for religious charitable scientific literary or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual petitioners have not satisfied their burden of establishing that the cantare chorale singers was an organization exempt under sec_501 such that contributions thereto would be deductible under sec_170 sec_1_501_c_3_-1 income_tax regs provides generally that an organization is organized exclusively for one or more exempt purposes only if the articles of organization a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities that in themselves are not in furtherance of one or more exempt purposes sec_1 c - b income_tax regs states that articles of organization or articles includes the trust instrument the corporate charter the articles of association or any other written instrument by which an organization is created petitioners presented no organizational documents to evidence the existence of the cantare chorale singers or to evidence that it was organized for one or more exempt purposes under sec_501 nor was the court provided with any other admissible documents or evidence that would set out the organization's purposes so as to meet the organizational_test the court holds that petitioners have not sustained their burden of proving that the organization was exempt for purposes of sec_501 respondent therefore is sustained on this issue petitioners claimed on their federal_income_tax returns as schedule a itemized_deductions educational expenses of dollar_figure dollar_figure and dollar_figure respectively for and prior to deduction of the 2-percent floor on miscellaneous_itemized_deductions under sec_67 these expenses were incurred by mrs zeidler as a student pursuing weekend college courses at alverno college a women's liberal arts college at milwaukee wisconsin in the notices of deficiency respondent disallowed the amounts claimed on the ground that the educational expenses qualified mrs zeidler for a new trade_or_business and therefore the expenses were not deductible under sec_1 b income_tax regs petitioners contend that the organization was not required to apply for recognition of sec_501 status because the gross_receipts of the organization for each of its taxable years never exceeded dollar_figure per year sec_508 provides generally that any organization organized after date shall not be treated as an organization described in sec_501 unless the organization has given notice to the secretary that it is applying for recognition sec_508 exempts from this notice requirement any organization that is not a private_foundation and the gross_receipts of which in each taxable_year are normally not more than dollar_figure the mere fact that the cantare chorale singers was not required to give notice that it was applying for recognition as a tax-exempt_organization does not in and of itself establish that the organization was organized and operated exclusively for a charitable purpose unless the organization in fact establishes that it was so organized and operated exclusively for an exempt_purpose sec_1_501_c_3_-1 income_tax regs as noted above mrs zeidler possessed a high school diploma when she commenced her employment with ladish as a steno iii at ladish her duties were essentially the same as those of steno i and steno ii from which she had progressed the curriculum mrs zeidler pursued at alverno college was toward a bachelor of science degree in professional communications with a minor in business management mrs zeidler graduated with such a degree on date petitioners contend that the sole purpose in mrs zeidler's advanced education was to improve her skills in the work she was doing with ladish she pursued the education because she recognized several years earlier that ladish would ultimately be adversely affected by economic and business conditions that would require permanent layoffs of employees by having advanced educational training in her field mrs zeidler felt that she would not be laid off or at least her employment would be prolonged although mrs zeidler was permanently laid off in date she is satisfied that because of her advanced educational training her employment with ladish continued at least or years longer that if she had not earned her degree because of her advanced education mrs zeidler was held out of seniority in that other employees having seniority over her were laid off petitioners argue that mrs zeidler's advanced education did not qualify her for a new trade_or_business because during the entire period she pursued her advanced education and thereafter she continued doing the same work after she was laid off by ladish she applied with to employers and was unsuccessful in finding employment either as a stenographer or in any other position commensurate with her advanced educational training petitioners argue that mrs zeidler never intended to pursue a new trade_or_business and always expected to remain in the same position with her employer sec_162 and the regulations thereunder generally allow a deduction for ordinary and necessary business_expenses including expenses of education which maintain or improve skills required by an individual in his employment or other trade_or_business or meet the express requirements of the individual's employer or the requirements of applicable law or regulations imposed as a condition to the retention by the individual of an established employment relationship status or rate of compensation sec_1_162-5 income_tax regs however sec_1_162-5 income_tax regs describes certain educational expenditures that are not deductible as ordinary and necessary business_expenses even though the education may maintain or improve skills required by the individual in his employment or may meet the express requirements of the individual's employer or of applicable law or regulations as applicable here such expenditures include those made by an individual for education which is part of a program of study being pursued by him which will lead to qualifying him in a new trade_or_business sec_1_162-5 income_tax regs under sec_1_162-5 income_tax regs if a taxpayer is pursuing a course of educational study that qualifies the taxpayer for a new trade_or_business the expenditures are not deductible whether the studies are required by the employer whether the taxpayer does not intend to enter a new field or endeavor and even though the taxpayer's duties are not significantly different after the education from what they had been before the education 78_tc_550 56_tc_1357 schwerm v commissioner tcmemo_1986_16 the question of whether an educational expenditure qualifies a taxpayer for a new trade_or_business requires a commonsense approach 71_tc_568 if the education qualifies the taxpayer to perform significantly different tasks and activities than he or she could perform prior to the education then the education qualifies him or her for a new trade_or_business 73_tc_723 citing 70_tc_1067 affd without published opinion 607_f2d_995 2d cir 62_tc_270 the taxpayer's subjective purpose in pursuing the education is irrelevant and the question of deductibility is not satisfied by a showing that the taxpayer did not in fact carry on a new trade_or_business 66_tc_492 the fact that mrs zeidler sought employment unsuccessfully after she obtained her degree does not mean that she had not qualified for a new trade_or_business the unfortunate reality is that she was unable to find new employment with her degree because of the same adverse economic conditions that caused her layoff as a stenographer petitioners have not satisfied the court that with a bachelor's degree mrs zeidler was not qualified to engage in an occupation requiring no greater skills than those required by the steno iii position she had with ladish one of the documents introduced into evidence consisted of an evaluation of mrs zeidler by alverno college upon her attainment of the degree in professional communication that evaluation stated joy zeidler has demonstrated the abilities which characterize an alverno college graduate with a major in professional communication and a support area in business and management in professional communication they include the ability to adapt messages for a variety of purposes and audiences to effectively use oral written and media modes to interact effectively with others and to apply communication theory across a variety of contexts in business and management these include the ability to take the initiative in identifying and solving problems or opportunities for growth or improvement in organizational settings to accurately use and communicate the application of concepts and frameworks from business functional areas to problem situations and to interact effectively in group or organizational contexts in malek v commissioner tcmemo_1985_428 this court held that the taxpayer who was employed in an administrative position with duties very similar to those of mrs zeidler with ladish and who obtained a bachelor of science degree from alverno college in professional communications had by virtue of the educational courses qualified for a new trade_or_business the court holds therefore that the educational expenses_incurred by petitioners in the instant cases qualified mrs zeidler for a new trade_or_business respondent accordingly is sustained on this issue on their federal_income_tax returns for and petitioners reported on schedule e supplemental income and loss gross_receipts and expenses relating to two residential real_estate properties owned by petitioners for petitioners conveyed one of the properties to a corporation wholly owned by them jmz management inc the corporation qualified as an s_corporation under sec_1361 and the loss sustained by that corporation was reported by petitioners on their individual tax_return in the notices of deficiency respondent disallowed expenses attributable to one of the rental properties for the years in question under sec_280a for the reason that petitioners had used the questioned property for personal purposes during each of the years in question for periods in excess of those proscribed by sec_280a and therefore sec_280a applied alternatively respondent disallowed some of the expenses claimed as to both properties for lack of substantiation the amounts disallowed were dollar_figure dollar_figure and dollar_figure respectively for and sec_280a provides generally that in the case of an individual or an s_corporation no deduction otherwise allowable shall be allowed with respect to the use of a dwelling_unit that is used by the taxpayer during the taxable_year as a residence except as otherwise provided in sec_280a sec_280a provides generally that a taxpayer is considered as using a dwelling_unit as a residence if the taxpayer uses the unit for personal purposes during the taxable_year for the greater of days or percent of the number of days the unit is rented at a fair rental in such circumstances where a unit is put to a rental use and is also used by the taxpayer as a residence the deduction of expenses attributable to the dwelling_unit is limited to the gross rental income derived from the property sec_280a the amounts disallowed for and do not include the depreciation claimed on the rental unit as to which respondent applies sec_280a the notices of deficiency for these years include a separate adjustment disallowing the depreciation claimed on this property for the additional reason that petitioners had no depreciable basis in the property that same issue carries over to in respondent's disallowance of the s_corporation loss the depreciation adjustment therefore is addressed as a separate issue based on the evidence presented at trial the court is satisfied that petitioners did not use the questioned property as a residence for each of the years at issue for periods that would exceed the time periods set out in sec_280a although petitioners made several visits to the property during the years in question and on one or two occasions used the property as a residence well under the 14-day percent standard the visits to the property were essentially for maintenance the court therefore sustains petitioners on this issue that sec_280a does not preclude petitioners from claiming losses from this property in excess of the rentals therefrom respondent's alternative adjustment to petitioners' deductions from rental activities relates to the tax_year on the same property discussed above as to which dollar_figure expenses for supplies dollar_figure for meals and dollar_figure for automobile travel were disallowed for lack of substantiation on this record the court sustains respondent as to the three items petitioners presented no proof such as bills receipts or canceled checks to establish that they incurred the dollar_figure expense for supplies as to the automobile and meal expenses records for these expenses were also not produced sec_162 allows a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including under sec_162 traveling expenses including amounts expended for meals_and_lodging while away from home in the pursuit of a trade_or_business sec_274 provides further that to substantiate such expenses the taxpayer must maintain adequate_records that include maintaining an account book diary log statement of expense trip sheet or similar record and documentary_evidence which in combination are sufficient to establish each element of an expenditure sec_1_274-5 income_tax regs the substantiation requirements of sec_274 apply to automobile expenses by virtue of sec_280f and to expenses connected with other classes of property referred to as listed_property and defined in sec_280f sec_280f and ii includes any passenger_automobile or any other_property used as a means of transportation petitioners did not maintain the records required by sec_274 to substantiate their meals and automobile expenses respondent therefore is sustained on this issue as noted earlier petitioners owned two residential rental properties as to which they reported their income and expenses on schedule e of their returns one of the properties was a single family home located at sister bay wisconsin a popular resort and vacation area located miles north of milwaukee wisconsin under sec_274 the substantiation requirements for traveling expenses are applicable to expenses under sec_162 as well as expenses under sec_212 petitioners claimed straight-line_depreciation deductions on this property the sister bay property of dollar_figure for each of the years and in the notices of deficiency respondent disallowed the entire amounts claimed for the reason that petitioners had not established their cost or basis for the property petitioners acquired the sister bay property in two stages-- an undivided one-half interest in and the other one-half interest in they submitted in evidence two quitclaim deeds to substantiate their acquisition of these undivided interests the deeds however make no recitation of the consideration paid for the property the property was acquired from mrs zeidler's parents and petitioners contend they paid dollar_figure for the property petitioners calculated their depreciation for and based on dollar_figure as the cost of the house and improvements with a useful_life of years petitioners contend the dollar_figure cost of the property was paid_by them as follows dollar_figure in satisfaction of a prior loan by mrs zeidler to her parents big_number in cash that petitioners received over a period of years as gifts from mr zeidler's parents big_number approximately the amount petitioners paid in cash from their own funds big_number approximately an amount owing by mrs zeidler's parents to petitioners for work mr zeidler performed on the retirement home of mrs zeidler's parents in north carolina dollar_figure total this is the issue referred to in supra note petitioners offered at trial to establish payment of the above amounts three checks totaling dollar_figure however all three checks bear notations that all or portions of the checks are for taxes no credible documentary_evidence was presented that would satisfy the court that petitioners paid any amounts to acquire the property the court is satisfied however that petitioners have record title to the property that the property was held for residential rental purposes and that petitioners have been reporting the income and expenses for this property for federal_income_tax purposes when certain claimed expenses are not adequately substantiated but the court is satisfied from the record that expenses were in fact incurred by the taxpayer and a basis upon which an estimate of the expenses can be made this court may determine and allow the taxpayer a deduction for the expense claimed 39_f2d_540 2d cir the court accordingly estimates that petitioners paid dollar_figure for the house and improvements and assuming a useful_life of years which respondent does not dispute allows petitioners a depreciation deduction of dollar_figure for each of the years at issue for the rental_activity of the sister bay property was reported by jmz management inc a corporation owned by petitioners an s_corporation under sec_1361 on their federal_income_tax return petitioners reported a loss of dollar_figure from jmz management inc which included a depreciation deduction of dollar_figure claimed by jmz management inc on form continued on their federal_income_tax returns for and petitioners claimed on schedule c of their returns profit or loss from business depreciation_deductions of dollar_figure and dollar_figure respectively on a computer that was located in petitioners' home petitioners contend the computer was used percent in connection with a financial services activity that mr zeidler conducted out of their home and for which petitioners reported their income and expenses on schedule c of their returns petitioners contend that the computer was used percent in connection with two residential rental properties petitioners owned and as to which petitioners reported their income and expenses on schedule e of their returns supplemental income and loss from rents royalties partnerships estates trusts remics etc in the notices of deficiency respondent disallowed the depreciation_deductions claimed with respect to the computer for both years respondent contends that the claimed deductions were not substantiated pursuant to sec_274 on their income_tax returns for and petitioners also claimed deductions on schedule c of their returns for expenses relating to the office in their home that continued 1120s u s income_tax return for an s_corporation filed by jmz management inc for respondent disallowed the loss of dollar_figure reported by petitioners petitioners are entitled to a dollar_figure depreciation deduction for for the sister bay property for the reasons discussed above was used in connection with their trade_or_business and in connection with their investment_property in the notices of deficiency respondent disallowed the home_office_deductions for and on the ground that the office was not used exclusively for business under sec_280a at trial however respondent conceded the adjustments relating to petitioners' home_office expenses and further conceded petitioners were entitled to home_office_deductions based on square feet of space rather than square feet claimed by petitioners on their returns sec_274 provides that no deduction shall be allowed with respect to listed_property as defined in sec_280f unless the taxpayer substantiates by adequate_records or corroborative evidence a the amount of the expense b the time and place of use c the business_purpose and d the business relationship of the taxpayer to the persons using listed_property sec_274 petitioners did not maintain such records with respect to their computer the term listed_property under sec_280f includes any computer_or_peripheral_equipment sec_280f however sec_280f provides generally that the term listed_property shall not include any computer_or_peripheral_equipment used exclusively at a regular business establishment and any portion of a dwelling_unit shall be treated as a regular business establishment if the requirements of sec_280a are met sec_280a in turn allows deductions allocable to the portion of a dwelling_unit that is exclusively used on a regular basis as the principal_place_of_business for any trade_or_business of the taxpayer as noted above respondent at trial conceded petitioners' entitlement to a home_office deduction for the portion of their dwelling used in connection with their trade_or_business and rental properties with this concession it follows that petitioners' computer is excepted from the definition of listed_property under sec_280f thus the strict substantiation requirements of sec_274 are not applicable petitioners substantiated their purchase of the equipment and the court is satisfied that the computer was used for business and investment purposes petitioners therefore are entitled to depreciation_deductions on their computer for the years at issue the trade_or_business activity of petitioners previously referred to was conducted by mr zeidler under the trade_name of glz financial services he provided consulting and estate_planning services and was also licensed to sell insurance petitioners reported their income and expenses from this activity on schedule c profit or loss from business of their returns in the notices of deficiency respondent disallowed several of the expenses claimed by petitioners for each of the years in question at trial counsel for respondent advised the court that petitioners had established their entitlement to deductions for all the disallowed expenses except for the following expenses for the tax_year dollar_figure -- supplie sec_162 -- meals -- other expense sec_909 -- travel the court sustains respondent on each of these items petitioners did not sustain their burden of establishing their entitlement to a deduction for these expenses the meals and travel_expenses were additionally subject_to the substantiation requirements of sec_274 discussed earlier in this opinion and petitioners' records as to the meals did not comport with the record keeping requirements of sec_274 the dollar_figure travel expense item however was disallowed by respondent for a different reason the expense related to that portion of mrs zeidler's travel with mr zeidler on two trips during one trip was to north carolina and the other trip was to birmingham alabama respondent allowed a deduction for that portion of the trips allocable to mr zeidler but denied the portion allocable to mrs zeidler on the ground that the trips as to her were not depreciation of the computer for the years was also one of the schedule c expenses disallowed that respondent did not concede but that issue has been considered by the court above related to mr zeidler's trade_or_business activity the court agrees with respondent petitioners did not establish that mrs zeidler's accompaniment of her husband on these trips was in any way related to or contributed to mr zeidler's business the trip to north carolina was during the christmas season and included a visit to mrs zeidler's parents there was no showing that mrs zeidler participated in any activity related to mr zeidler's trade_or_business petitioners failed to show any business_purpose for mrs zeidler on the birmingham alabama trip the dollar_figure expense is considered a personal_expense and is not deductible under sec_262 respondent therefore is sustained on this issue petitioners' income_tax return was signed on date and was received by the irs on date petitioners had obtained an automatic_extension that extended the filing period for their return to date petitioners signed their return on date however respondent alleged on brief that the envelope in which petitioners mailed their return to the irs bore a postmark date of date and was received by the irs on date petitioners also obtained an automatic_extension to file their return on or before date respondent determined the addition_to_tax under sec_6651 for both years at trial petitioners presented no evidence on this issue to prove that either return was mailed or filed on time respondent therefore is sustained on these additions to tax respondent determined the penalty under sec_6662 for negligence or disregard of rules or regulations for the years in question sec_6662 provides that if it is applicable to any portion of an underpayment in taxes there shall be added to the tax an amount equal to percent of the portion of the underpayment to which sec_6662 applies the penalty is applicable to any underpayment attributable to negligence or disregard of rules or regulations sec_6662 the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the irs laws and the term disregard includes any careless reckless or intentional disregard of rules or regulations negligence is the lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 under sec_6664 no penalty shall be imposed under sec_6662 with respect to any portion of an underpayment if it is shown that there was reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion on this record the court holds that petitioners are liable for the penalty under sec_6662 petitioners claimed deductions for educational expenses on facts that were very similar to the facts of malek v commissioner tcmemo_1985_ wherein this court held such expenses were not deductible petitioners did not maintain books_and_records as required by sec_6001 to substantiate other deductions and in particular expenses subject_to sec_274 petitioners claimed depreciation on an asset although petitioners had scant evidence as to its basis finally one of the expenses claimed as a business_expense was found to be for the personal enjoyment of mrs zeidler on this record the court sustains respondent on the penalty under sec_6662 decisions will be entered under rule
